Name: Commission Regulation (EEC) No 1136/86 of 18 April 1986 amending Regulation (EEC) No 856/86 providing for the 1985/86 wine year, for the distillation of table wine referred to in Article 15 (1) of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 4. 86 Official Journal of the European Communities No L 103/33 COMMISSION REGULATION (EEC) No 1136/86 of 18 April 1986 amending Regulation (EEC) No 856/86 providing for the 1985/86 wine year, for the distillation of table wine referred to in Article 15 (1 ) of Regulation (EEC) No 337/79 1 . In Article 2, '21 April 1986 is replaced by ' 10 May 1986'. 2 . In Article 5 :  in paragraph 1 , '5 May 1986' is replaced by '26 May 1986',  in paragraph 2, '20 May 1986' is replaced by '9 June 1986',  in paragraph 3, ' 10 June 1986' is replaced by '30 June 1986.' 3 . In Article 6, '30 May 1986' is replaced by '20 June 1986 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 15 (9) thereof, Whereas Commission Regulation (EEC) No 856/86 (3), as amended by Regulation (EEC) No 111 1 /86 (4), lays down that the distillation contracts and declarations in respect of the distillation of table wine referred to in Article 1 5 of Regulation (EEC) No 337/79 must for the 1985/86 wine year, be submitted for approval to the competent inter ­ vention agency not later than 21 April 1986 ; whereas, following delays in the publication of the necessary legal provisions concerned, the period allowed should be extended so as to allow all producers to qualify under the scheme ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 856/86 is hereby amended as follows : 4. In Article 13 ( 1 ):  in the first subparagraph, '21 April 1986' is replaced by ' 10 May 1986',  in the second subparagraph, ' 10 June 1986' is replaced by '30 June 1986.' 5 . In Article 13 (5) second subparagraph, '30 June 1986 is replaced by '21 July 1986 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5. 3 . 1979, p. 1 . O OJ No L 367, 31 . 12. 1985, p . 39 . (3) OJ No L 80, 25 . 3 . 1986, p. 27 . (4) OJ No L 102, 18 . 4. 1986, p. 21 .